By the Court, Wallace, J.:
It is provided by the Act of April 25th, 1863, that the Board of Supervisors of Sacramento County “ shall not be sued in any action whatever,” but that they may be proceeded against by certiorari, mandamus, or injunction to prevent or compel their proceedings, “if the same can legally be prevented or compelled.”
Tilden presented a claim to the Board,.and it was disallowed. He then obtained a writ of mandamus from the Court below, commanding the Board to allow a specified . portion of the claim. From this judgment the Board bring this appeal.
In disallowing the claim the Board unquestionably acted in the exercise of judicial functions, and having arrived at a determination upon the matter pending before it, it is not to be turned round to some other judgment, not its own, through the instrumentality of the writ of mandamus. Before such a writ can be properly awarded, it must be made to appear that the Board refuses to perform some designated act which the law specially enjoins upon it as a duty. The complaint here is that it refuses to allow Tilden’s claim. But the answer is, that there is no duty resting on the Board to allow this particular claim, either in whole or in *71part; that its only duty was to act upon it as a claim, and that that duty is as fully discharged (so far as a writ of mandamus can enforce it) by a rejection as it would have been by an allowance of the claim.
Our attention has been called to the fact that at the time at which the Board rejected the claim it also adopted the following resolution:
11 Resolved, Whereas, doubts exist in the minds of a majority of the Board of Supervisors of Sacramento County whether the claims against said county presented to said Board by M. C. Tilden, City Attorney, for fees of that office, are a legal charge against said county, and are desirous of having a legal decision by some Court of competent jurisdiction and authority to determine the same; and whereas, said Board and said City Attorney are desirous of testing said question in Court, with as little expense and delay as possible; with a view to that end, it is hereby admitted on the part of said county and said Board of Supervisors that the claims filed by said Tilden with the Clerk of said Board on the — day of”April, 1868, marked “A” and “B,” were presented in due form; that the labor therein charged for was performed by said Tilden, while City Attorney of Sacramento City, at the dates therein set forth, and that no part of said fees have been paid by the county or otherwise, and that the above claims have been rejected and disallowed by said Board; and the District Attorney is hereby directed to enter the appearance of this Board in any action or proceeding which said Tilden may commence in any Court, not a Court of a Justice of the Peace, for the purpose of requiring said Board to allow the said claims, and defend the action of this Board therein.”
It is said that the Board thus substantially determined in favor of the claim, while formally rejecting it; that it found all the facts to be true, which are necessary to make out a valid claim in favor of Tilden, and that in this condition it *72had remaining no judicial discretion to reject the claim. The language of the resolution ,is, that certain facts are “ admitted,” and this seems to have heen done merely with a view to making an agreed case for determination in the Courts. It looked to something in the nature of an arbitration; it was never accepted or agreed to by Tilden, and was, therefore, certainly revocable by the Board. Acting under its own sense of duty to the public, it afterwards instructed the District Attorney to resist the claim of Tilden upon all possible grounds. This, I think, it had a right to do, if it saw proper.
There is nothing in the proposition that the writ of mandamus, when directed to the Board of Supervisors of the County of Sacramento, should have a more enlarged or more efficacious operation than is to be accorded to it under general rules when issued against other Boards of County Supervisors. It is true that the statute which has been cited denies any other remedy than this one to the petitioner; and so far it may be said to show that he has no plain, speedy, pr adequate remedy in the ordinary course of law; but there is nothing in the statute which, even in such a case, undertakes to change the essential nature or office of the writ itself, as not being designed to control the judicial discretion of the Board, or to compel it to any particular determination.
The judgment and order denying a new trial are reversed, and the cause remanded, with directions to dismiss the writ.
Mr. Chief Justice Rhodes delivered the following concurring opinion, Mr. Justice Temple concurring:
When a claim against a county is presented to the Board of Supervisors, there are only four courses which may be adopted. The Board may allow the claim in whole or in part; it may reject it—that is to say, refuse to allow any *73portion of it; or it may refuse to take cognizance of the claim; or, after having taken jurisdiction of the claim, it may, for some cause, refuse to proceed; and in that case, if -the right of the claimant is clear, the Board may be compelled to proceed to.a determination of the matter. In the first and second cases the Board takes jurisdiction of and passes on the claim; and in the third case it refuses to entertain jurisdiction of or consider the claim. I cannot conceive of any other mode in which the Board can act. The order in this case is a rejection of the claim, as I read it. The claim certainly was not allowed, nor can it be claimed that the Board refused to consider it, for it was finally disposed of, so far as the Board was concerned. The validity or invalidity of the grounds or reasons on which the Board acted, afford no test of the question as to whether the Board did disallow and reject the claim. If a claim is disallowed because the evidence is deemed insufficient, or because, in the opinion of the Board, it is not a county charge, or because the Board doubts whether it is a county charge, the final determination is the same—that is to say, the claim is rejected. When certain facts are presented to a Court or a Board, exercising judicial functions, there is only one judgment or determination that can legally be rendered or made; and if the judgment or order which is rendered or made is not such as the law demanded, it is merely erroneous—assuming that the Court or Board had acquired jurisdiction, and had competent authority to render or make the judgment or order—but because the facts were misapprehended, or the law misunderstood or doubted, it cannot be said that the matter presented for determination has not been decided. It will not be contended that the judgment of a Court rendered pro forma, because of doubts entertained as to the law applicable to the case, and in order *74that the ease may he heard by an appellate Court, is not a judgment. In this case the Board doubted whether the petitioner’s claim was legally chargeable against the county; and in order that the question might be determined by the proper Court, the Board, doubtless misapprehending the effect of the special statute which had been tinkered up for Sacramento County, providing what actions may be maintained against the county, rejected the claim. However desirable it may be that the question as to the legality of the claim should be answered, the law of mandamus must not be tortured for the purpose of eliciting the answer.
It is contended that, as the performance of the services mentioned in the petitioner’s account was sufficiently proven, there was no duty to be performed by the Board except that of the allowance of the account, and that such duty is merely ministerial. I am not aware of any authority which sustains that position; and it appears to me to be altogether indefensible on principle. The Board, in passing on a claim, acts judicially. The allowance or rejection of the claim is the determination of the matter submitted to the Board; and it occupies the same relation to the claim, that a judgment does to an action. If, in an action where the facts are admitted, or otherwise satisfactorily proven, the rendering of judgment is a ministerial act, then the order of the Board allowing or rejecting a claim, upon similar proof of the facts, is also a ministerial act; but if the former is necessarily a judicial act, so is the latter. Mandamus does not he to a. Board to compel it to enter a particular order of a judicial character; and clearly not to enter an order reversing its former order.
I concur with Mr. Justice Wallace, and think the writ should be dismissed.